Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive.

3.	In response to the Applicant’s arguments pertaining to “there is no evidence in Frackelton that the anomalies in the scan are counted to acquire a quantity of the anomalies. Rather, Frackelton merely determines if there is an anomaly (i.e. an abnormal channel) in the scan, see paragraph [0020], without counting a quantity of the anomalies. In comparison, the feature a) limits that within each unit sampling interval, abnormal sampling points are counted to acquire a quantity of abnormal points. Hence, Frackelton fails to disclose the above feature a).” The Examiner respectfully disagrees. Frackelton teaches, sampling and recording each measurement ¶0012. Frackelton also teaches, datalogging alerts (faults) ¶ 0021 caused by anomalies. The process of sampling inherently means counting of measurements. The process of datalogging means storing a quantity of the sampled (counted) anomalous measurements. Frackelton therefore acquires a quantity of the anomalies
4.	In response to the Applicant’s arguments pertaining to “— Applicant further respectfully submits that Frackelton does not disclose determining each scan, within which the quantity of the anomalies is larger than a first threshold quantity, to be an abnormal scan. — In one aspect, there is no evidence that the measurement value in Frackelton is a "quantity of anomalies". Rather, the measurement value is a value of a characteristic of each channel for determining whether there is an anomaly (i.e. an abnormal channel) in a scan —. In another aspect, there is no evidence that the alarm value in in Frackelton is a threshold quantity. Rather, the alarm value is a variance from the first measurement value That is, the condition for determining the abnormal unit sampling interval in feature b) is different from that for determining the abnormal scan in Frackelton, and hence Frackelton fails to disclose the above feature b).” The Examiner respectfully disagrees. Frackelton teaches, taking multiple measurements for each scan and using these measurements to determine a measurement value ¶ 0013. The measurement value is determined for example, by averaging the quantity of the multiple measurements ¶ 0013. Frackelton also teaches, setting an alarm value with an upper and lower value ¶ 0014. A scan containing an anomaly trigger an alert if any of the multiple measurements is equal to or 
5.	In response to the Applicant’s arguments pertaining to “Frackelton does not indicate, either explicitly or implicitly, that a scan subsequent to an abnormal scan is another abnormal scan (i.e. have the anomaly). That is, Frackelton is silent with consecutive scans with anomalies. Further, there is no evidence that these scans with anomalies are counted to acquire a quantity thereof.” The Examiner respectfully disagrees. Frackelton teaches, determining a second measurement value during a subsequent scan, that violates value ¶ 0042. This is a consecutive scan with an anomaly. For Frackelton to be able to determine a second measurement value, it implies counting said value.
6.	In response to the Applicant’s arguments pertaining to “Frackelton modified with Frackelton the second embodiment does not disclose determining that a measurement or measurements are abnormal, in response to the quantity of consecutive scans with anomalies being greater than a second threshold quantity. — there is no evidence in Frackelton that the abnormal signal is determined based on a quantity of consecutive abnormal scans.” The Examiner respectfully disagrees. As discussed above, Frackelton teaches receiving majority of multiple measurements that may have an anomaly. Averaging the multiple measurements and considering this as a measurement value ¶ 0013. This process is repeated for a consecutive measurement value ¶0042. Frackelton also teaches, all 
7.	In response to the Applicant’s arguments pertaining to “Wunderilich nor Sapir discloses counting abnormal sampling points in each unit sampling interval to acquire a quantity for determining an abnormal unit sampling interval, and counting abnormal unit sampling intervals that are consecutive to acquire a quantity for determining an abnormal signal.” The Examiner respectfully disagrees. As discussed above, The Examiner does not rely on Wunderilich or Sapir to teach “counting abnormal sampling points in each unit sampling interval to acquire a quantity for determining an abnormal unit sampling interval, and counting abnormal unit sampling intervals that are consecutive to acquire a quantity for determining an abnormal signal.” The Examiner relied on Frackelton.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frackelton et al (US 2018/0261072 A1) (herein after Frackelton.)

	In Re Claim 1, Frackelton teaches, a method for detecting abnormality of an electric signal (Fig. 2, ¶ [0009]; Examiner interpretation: the measurement outside the expected range is the abnormal signal), comprising: sampling the electric signal at each of sampling points in unit sampling intervals, to obtain a sampling value (Fig. 2, ¶ [0012]; Examiner interpretation: the scan is the unit sampling interval, the incoming signals is the electric signal; the measurements are the sampling points); counting abnormal sampling points within each of the unit sampling intervals, to acquire a quantity of abnormal points, wherein each of the abnormal sampling points is one of the sampling points at which the sampling value is out of a threshold range of the electric signal (Fig. 2, ¶ [0012]; ¶ [0014]; ¶ [0020] ¶ [0021]: Examiner interpretation: datalogging event triggered by the alert stores the quantity of measurement value that has an anomaly, thus the sampled multiple/single measurements are inherently counted; the anomaly are the abnormal points outside a threshold range); determining each of the unit sampling intervals, within which the quantity of abnormal points is larger than a first threshold quantity, (Fig. 2, ¶ 0014: an upper alarm value) to be an abnormal unit sampling interval — (Fig. 2, ¶ [0013]; ¶ [0014]; ¶ [0020]; Examiner interpretation: The threshold quantity is a maximum average value of the sampled measurements with anomalies. If the majority of the multiple measurements have an anomaly, the measurement value (average) of the multiple measurements will have an anomaly. Therefore, the measurement value (average of multiple measurements) is an abnormal unit sampling interval.)
	Frackelton fails to teach, — counting the abnormal unit sampling intervals that are consecutive, to acquire a quantity of consecutive abnormal intervals; and determining that the electric signal is abnormal, in response to the quantity of consecutive abnormal intervals being greater than a second threshold quantity.
	In another embodiment, Frackelton teaches, — counting the abnormal unit sampling intervals that are consecutive, to acquire a quantity of consecutive abnormal intervals (Fig. 2, ¶ [0013]; ¶ [0033]; ¶ [0042]; ¶ [0054]: Examiner interpretation: the subsequent scan (the second measurement value) that violates that violates an alarm value is inherently counted and is the consecutive abnormal unit sampling interval. Frackelton teaches combining consecutive measurement value scans and the averaging of multiple measurements in a single scan to teach the averaging of multiple consecutive measurement scans); and determining that the electric signal is abnormal, in response to the quantity of consecutive abnormal intervals being greater than a second threshold quantity. (Fig. 2, ¶ [0013]; ¶ [0033]; ¶ [0054]: Examiner interpretation: The alert is the second threshold quantity. If a majority of the averaged multiple consecutive measurement scans have an anomaly that violates an alarm value, they would trigger an alert. This alert is inherently the quantity of abnormal scans. For example, if the second threshold quantity is two, the alert will be triggered if two consecutive intervals are abnormal intervals.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frackelton by combining averaging of multiple measurements in a single measurement value scan that violates an alarm taught by Frackelton with subsequent consecutive measurement scans taught by Frackelton to achieve the predictable result of averaging of subsequent consecutive scans to detect an abnormal signal immediately to avoid gathering irrelevant data over a long time. [Frackelton ¶ [0003].]

	In Re Claim 5, Frackelton teaches, an apparatus (Fig. 1, ¶ [0010]: FIG. 1 a datalogger or a data acquisition unit) for detecting abnormality of an electric signal (Fig. 1, ¶ [0010]; Fig. 2, ¶ [0009]; Examiner interpretation: the measurement outside the expected range is the abnormal signal), comprising: a sampling module (Fig. 1, ¶ 0010: Processor 106), configured to sample the electric signal at each of sampling points in unit sampling intervals, to obtain a sampling value (Fig. 2, ¶ [0012]; Examiner interpretation: the scan is the unit sampling interval, the incoming signals is the electric signal; the measurements are the sampling points); a first counting module (Fig. 1, ¶ 0010: Processor 106), configured to count abnormal sampling points within each of the unit sampling intervals to acquire a quantity of abnormal points, wherein each of the abnormal Page 3 of 11Appl. No.: 16/798,407Reply to office action of October 13, 2021sampling points is one of the sampling points at which the sampling value is out of a threshold range of the electric signal (Fig. 2, ¶ [0012]; ¶ [0014]; ¶ [0020] ¶ [0021]: Examiner interpretation: datalogging event triggered by the alert stores the quantity of measurement value that has an anomaly, thus the sampled multiple/single measurements are inherently counted; the anomaly are the abnormal points outside a threshold range); a second counting module (Fig. 1, ¶ 0010: Processor 106), configured to: determine each of the unit sampling intervals, within which the quantity of abnormal points is larger than a first threshold quantity (Fig. 2, ¶ 0014: an upper alarm value), to be an abnormal unit sampling interval (Fig. 2, ¶ [0013]; ¶ [0014]; ¶ [0020]; Examiner interpretation: The threshold quantity is a maximum average value of the sampled measurements with anomalies. If the majority of the multiple measurements have an anomaly, the measurement value (average) of the multiple measurements will have an anomaly. Therefore, the measurement value (average of multiple measurements) is an abnormal unit sampling interval), —.
	Frackelton fails to teach, — and count the abnormal unit sampling intervals that are consecutive to acquire a quantity of consecutive abnormal intervals; and a determination module, configured to determine that the electric signal is abnormal in response to the quantity of consecutive abnormal intervals being greater than a second threshold quantity.
	In another embodiment, Frackelton teaches, — and count the abnormal unit sampling intervals that are consecutive to acquire a quantity of consecutive abnormal intervals (Fig. 2, ¶ [0013]; ¶ [0033]; ¶ [0042]; ¶ [0054]: Examiner interpretation: the subsequent scan (the second measurement value) that violates that violates an alarm value is inherently counted and is the consecutive abnormal unit sampling interval. Frackelton teaches combining consecutive measurement value scans and the averaging of multiple measurements in a single scan to teach the averaging of multiple consecutive measurement scans); and a determination module (Fig. 1, ¶ 0010: Processor 106), configured to determine that the electric signal is abnormal in response to the quantity of consecutive abnormal intervals being greater than a second threshold quantity. (Fig. 2, ¶ [0013]; ¶ [0033]; ¶ [0054]: Examiner interpretation: The alert is the second threshold quantity. If a majority of the averaged multiple consecutive measurement scans have an anomaly that violates an alarm value, they would trigger an alert. This alert is inherently the quantity of abnormal scans. For example, if the second threshold quantity is two, the alert will be triggered if two consecutive intervals are abnormal intervals.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frackelton by combining averaging of multiple measurements in a single measurement value scan that violates an alarm taught by Frackelton with subsequent consecutive measurement scans taught by Frackelton to achieve the predictable result of averaging of subsequent consecutive scans to detect an abnormal signal immediately to avoid gathering irrelevant data over a long time. [Frackelton ¶ [0003].]

	In Re Claim 9, Frackelton teaches the limitations of claim 1, which this claim depends on.
	Frackelton further teaches, a device for detecting abnormality of an electric signal (Fig. 1, ¶ [0010]; Fig. 2, ¶ [0009]; Examiner interpretation: system 100 is the device), comprising: a memory, configured to store a computer program; and a processor (Fig. 1, ¶ [0010]; Examiner interpretation: memory 110 is the memory, processor 106 is the processor); wherein the computer program when executed by the processor configures the device to implement the method for detecting abnormality of the electric signal according to claim 1. (Fig. 1, ¶ [0010]; Fig. 2, ¶ [0033].)

10.	Claims 2 – 4, 6 – 8, and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frackelton et al (US 2018/0261072 A1) (herein after Frackelton) as applied to claims 1, 5, and 9 above, and further in view of Wunderlich et al (US 2010/0026276 A1) (herein after Wunderlich.)

	In Re Claim 2, Frackelton teaches the limitations of claim 1, which this claim depends on.
	Frackelton fails to teach, the method according to claim 1, wherein before sampling the electric signal at each of sampling points in unit sampling intervals, the method further comprises: obtaining an original electric signal; filtering out a direct current component in the original electric signal, to obtain a sinusoidal alternating current component; and full-wave rectifying the sinusoidal alternating current component, to obtain the electric signal.
	In analogous art, Wunderlich teaches, the method according to claim 1, wherein before sampling the electric signal at each of sampling points in unit sampling intervals, the method further comprises: obtaining an original electric signal; filtering out a direct current component in the original electric signal, to obtain a sinusoidal alternating current component (Fig. 2, ¶ [0016]; Examiner interpretation: the rectified waveform is the original electric signal, the low-frequency components are the DC components filtered out); and full-wave rectifying the sinusoidal alternating current component, to obtain the electric signal. (Fig. 3, ¶ [0033]; Examiner interpretation: rectifying element 360 rectifies the waveform (the sinusoidal alternating current component).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Frackelton to include the teaching of filtering out a direct current component in an electric signal, to obtain a sinusoidal alternating current component; and full-wave rectifying the sinusoidal alternating current component, to obtain the electric signal taught by Wunderlich for the benefit of detecting faults on a signal that cannot be detected by conventional methods by using harmonics [Wunderlich: [0006].]

	In Re Claim 3, Frackelton in view of Wunderlich teach the limitations of claim 2, which this claim depends on.
	Frackelton further teaches, the method according to claim 2, wherein the obtaining the original signal comprises: obtaining an original current signal via a current sensor (Fig. 1, ¶ [0010]; Examiner interpretation: port 102 is the current sensor); or obtaining an original voltage signal via a voltage sensor. (Fig. 1, ¶ [0010]; Examiner interpretation: port 102 is the voltage sensor.)

	In Re Claim 4, Frackelton in view of Wunderlich teach the limitations of claim 3, which this claim depends on.
	Frackelton further teaches, the method according to claim 3, wherein determining that the electric signal is abnormal in response to the quantity of consecutive abnormal intervals being greater than the second threshold quantity comprises: determining that the quantity of consecutive abnormal intervals is greater than the second threshold quantity (Fig. 2, ¶ [0013]; ¶ [0033]; ¶ [0054]: Examiner interpretation: The alert is the second threshold quantity. If a majority of the averaged multiple consecutive measurement scans have an anomaly that violates an alarm value, they would trigger an alert. This alert is inherently the quantity of abnormal scans); comparing the sampling value of each abnormal sampling point of the abnormal unit sampling intervals with an upper limit and a lower limit of the threshold range (Fig. 2, ¶ [0014]; ¶ [0020]: Examiner interpretation: the higher alarm value is the upper limit, the lower alarm value is the lower limit; the scan with an anomaly values (the abnormal unit sampling interval) are compared to determine if they violate an alarm value (outside a threshold range)); determining that the abnormal unit sampling intervals are overvoltage or overcurrent sampling intervals, and the electric signal is abnormal due to overvoltage or overcurrent, in response to the sampling value of each abnormal sampling point of the abnormal unit sampling intervals being greater than the upper limit (Fig. 2, ¶ [0014]; ¶ [0020]: Examiner interpretation: the scan with an anomaly values (the abnormal unit sampling interval) are compared to the alarm  value to determine if they violate an alarm upper value); and determining that the abnormal unit sampling intervals are undervoltage or undercurrent sampling intervals, and the electric signal is abnormal due to undervoltage or undercurrent, in response to the sampling value of each abnormal sampling point of the abnormal unit sampling intervals being smaller than the lower limit. (Fig. 2, ¶ [0014]; ¶ [0020]: Examiner interpretation: the scan with an anomaly values (the abnormal unit sampling interval) are compared to the alarm value determine if they violate a lower alarm value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frackelton in view of Wunderlich by combining averaging of consecutive measurement value scans that violates an alarm value taught by Frackelton with determining if the consecutive measurement scans violate an upper or lower alarm value taught by Frackelton to achieve the predictable result of determining if subsequent consecutive scans contain abnormal signals that violate an alarm value immediately to avoid gathering irrelevant data over a long time. [Frackelton ¶ [0003].]

	In Re Claim 6, Frackelton teaches the limitations of claim 5, which this claim depends on.
	Frackelton fails to teach, the apparatus according to claim 5, further comprising: a filtering module, configured to obtain an original electric signal, and filter out a direct current component in the original electric signal, to obtain a sinusoidal alternating current component; and a full-wave rectification module, configured to full-wave rectify the sinusoidal alternating current component, to obtain the electric signal.
	In analogous art, Wunderlich teaches, the apparatus according to claim 5, further comprising: a filtering module, configured to obtain an original electric signal, and filter out a direct current component in the original electric signal, to obtain a sinusoidal alternating current component (Fig. 2, ¶ [0016]; Examiner interpretation: the high pass filter is the filtering module, the rectified waveform is the original electric signal, the low-frequency components are the DC components filtered out); and a full-wave rectification module, configured to full-wave rectify the sinusoidal alternating current component, to obtain the electric signal. (Fig. 3, ¶ [0033]; Examiner interpretation: the rectifying element is the full-wave rectification module, rectifying element 360 rectifies the waveform (the sinusoidal alternating current component).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Frackelton to include the teaching of using a filtering module to filter out a direct current component in an electric signal, to obtain a sinusoidal alternating current component; and full-wave rectification module to rectifying the sinusoidal alternating current component, to obtain the electric signal taught by Wunderlich for the benefit of detecting faults on a signal that cannot be detected by conventional methods by using harmonics [Wunderlich: [0006]: As such, when a high-impedance fault is present, conventional current sensing devices may not detect a change, but devices that are attentive to the harmonics on the power system can detect the presence of a high-impedance fault.]

	In Re Claim 7, Frackelton in view of Wunderlich teach the limitations of claim 6, which this claim depends on.
	Frackelton further teaches, the apparatus according to claim 6, wherein: the filtering module comprises an original current signal obtaining unit, or an original voltage signal obtaining unit (Fig. 1, ¶ [0010]; Examiner interpretation: port 102 is the original current signal obtaining unit and the original voltage signal obtaining unit); the original current signal obtaining unit is configured to obtain an original current signal via a current sensor (Fig. 1, ¶ [0010]; Examiner interpretation: port 102 is the current sensor); and the original voltage signal obtaining unit is configured to obtain an original voltage signal via a voltage sensor. (Fig. 1, ¶ [0010]; Examiner interpretation: port 102 is the voltage sensor)

	In Re Claim 8, Frackelton in view of Wunderlich teach the limitations of claim 7, which this claim depends on.
	Frackelton further teaches, the apparatus according to claim 7, wherein the determining module comprises: a determination unit (Fig. 1, ¶ 0010: Processor 106), configured to determine that the quantity of consecutive abnormal intervals is greater than the second threshold quantity (Fig. 2, ¶ [0013]; ¶ [0033]; ¶ [0054]: Examiner interpretation: The alert is the second threshold quantity. If a majority of the averaged multiple consecutive measurement scans have an anomaly that violates an alarm value, they would trigger an alert. This alert is inherently the quantity of abnormal scans); a comparison unit (Fig. 1, ¶ 0010: Processor 106), configured to compare the sampling value of each abnormal sampling point of the abnormal unit sampling intervals with an upper limit and a lower limit of the threshold range (Fig. 2, ¶ [0014]; ¶ [0020]: Examiner interpretation: the higher alarm value is the upper limit, the lower alarm value is the lower limit; the scan with an anomaly values (the abnormal unit sampling interval) are compared to determine if they violate an alarm value (outside a threshold range)); an overvoltage or overcurrent determination unit (Fig. 1, ¶ 0010: Processor 106), configured to determine that the abnormal unit sampling intervals are overvoltage or overcurrent sampling intervals and the electric signal is abnormal due to overvoltage or overcurrent, in response to the sampling value of each abnormal sampling point of the abnormal unit sampling intervals being greater than the upper limit (Fig. 2, ¶ [0014]; ¶ [0020]: Examiner interpretation: the scan with an anomaly values (the abnormal unit sampling interval) are compared to the alarm  value to determine if they violate an alarm upper value); and an undervoltage or undercurrent determination unit (Fig. 1, ¶ 0010: Processor 106), configured to determine that the abnormal unit sampling intervals are undervoltage or undercurrent sampling intervals and the electric signal is abnormal due to undervoltage or undercurrent, in response to the sampling value of each abnormal sampling point of the abnormal unit sampling intervals being smaller than the lower limit. (Fig. 2, ¶ [0014]; ¶ [0020]: Examiner interpretation: the scan with an anomaly values (the abnormal unit sampling interval) are compared to the alarm value determine if they violate a lower alarm value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Frackelton in view of Wunderlich by combining averaging of consecutive measurement value scans that violates an alarm value taught by Frackelton with determining if the consecutive measurement scans violate an upper or lower alarm value taught by Frackelton to achieve the predictable result of determining if subsequent consecutive measurement scans contain abnormal signals that violate an alarm value immediately to avoid gathering irrelevant data over a long time. [Frackelton ¶ [0003].]

	In Re Claim 10, Frackelton in view of Wunderlich teach the limitations of claim 2, which this claim depends on.
	Frackelton further teaches, a device for detecting abnormality of an electric signal (Fig. 1, ¶ [0010]; Fig. 2, ¶ [0009]; Examiner interpretation: system 100 is the device), comprising: a memory, configured to store a computer program; and a processor  (Fig. 1, ¶ [0010]; Examiner interpretation: memory 110 is the memory, processor 106 is the processor); wherein the computer program when executed by the processor configures the device to implement the method for detecting abnormality of the electric signal according to claim 2. (Fig. 1, ¶ [0010]; Fig. 2, ¶ [0033].)

	In Re Claim 11, Frackelton in view of Wunderlich teach the limitations of claim 3, which this claim depends on.
	Frackelton further teaches, a device for detecting abnormality of an electric signal (Fig. 1, ¶ [0010]; Fig. 2, ¶ [0009]; Examiner interpretation: system 100 is the device), comprising: a memory, configured to store a computer program; and a processor  (Fig. 1, ¶ [0010]; Examiner interpretation: memory 110 is the memory, processor 106 is the processor); wherein the computer program when executed by the processor configures the device to implement the method for detecting abnormality of the electric signal according to claim 3. (Fig. 1, ¶ [0010]; Fig. 2, ¶ [0033].)

	In Re Claim 12, Frackelton in view of Wunderlich teach the limitations of claim 4, which this claim depends on.
	Frackelton further teaches, a device for detecting abnormality of an electric signal (Fig. 1, ¶ [0010]; Fig. 2, ¶ [0009]; Examiner interpretation: system 100 is the device), comprising: a memory, configured to store a computer program; and a processor  (Fig. 1, ¶ [0010]; Examiner interpretation: memory 110 is the memory, processor 106 is the processor); wherein the computer program when executed by the processor configures the device to implement the method for detecting abnormality of the electric signal according to claim 4. (Fig. 1, ¶ [0010]; Fig. 2, ¶ [0033].)

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sapir (US 6667691 B2) teaches, a method for detecting abnormality of an electric signal. (Col. 7. Ln. 8-10.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868